Title: From Thomas Jefferson to John Banister, 13 March 1781
From: Jefferson, Thomas
To: Banister, John



Sir
In Council March 13th 1781

We think it certain that Overby and Wells may be tried by a Court Martial at Camp, but doubtful whether they can in the County. Their Trial there will be more likely to be supported by proper evidence and will have a better effect by way of example. For these reasons we will desire the favor of you to send them to General Muhlenburg’s Headquarters. I am, &c.,

T. J.

